          Case 1:20-cv-05441-KPF Document 11 Filed 07/20/20 Page 1 of 2




                                       The City of New York
JAMES E. JOHNSON                    LAW DEPARTMENT                                     Rebecca G. Quinn
Corporation Counsel                 LABOR & EMPLOYMENT LAW                          Phone: (212) 356-4382
                                              DIVISION                                Fax: (212) 356-2439
                                      100 Church Street, 2nd Floor             Email: rquinn@law.nyc.gov
                                    NEW YORK, NEW YORK 10007



                                                                              July 20, 2020

BY ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                       Re:     Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                               20-cv-05441 (KPF) (RWL)


Dear Judge Failla:

              We write in response to Plaintiffs’ letter dated July 17, 2020 and in further
support of Defendants’ letter motion seeking a conference also dated July 17, 2020.

                Attached to this letter is the transcript of the conference before New York State
Supreme Court Justice Carol Edmead on July 15, 2020 in which, without Defendants having the
opportunity to submit papers, she entered an order staying the release of certain disciplinary
records. Despite Plaintiffs’ contention in their letter, it is evident from this transcript that the
order entered by Judge Edmead was not a temporary restraining order, but rather a stay, and that
it was contemplated and consented to by Defendants to remain in place only until the Plaintiff’s
request for a temporary restraining order /preliminary injunction could be heard by the District
Court. See Exhibit A, at 7-9. Also contrary to Plaintiffs’ contention in their letter, the parties
were not heard on the issue of whether a temporary restraining order should be issued as
Defendants informed the court that the case has been removed before either party was fully heard
on this issue. See id. at 6-10.

               For these reasons, Defendants respectfully request that the Court either schedule a
conference as soon as practicable to discuss the issues raised in Plaintiffs’ letter or that the Court
order a briefing schedule so that Defendants can be afforded an opportunity to be heard on
          Case 1:20-cv-05441-KPF Document 11 Filed 07/20/20 Page 2 of 2




Plaintiffs’ request for a temporary restraining order and/or a preliminary injunction. With the
stay in place, Defendants are in effect, restrained from complying with the repeal of Civil Rights
Law § 50-a without having been afforded an opportunity to be heard on the merits of Plaintiffs’
argument that they are entitled to such relief, which they are not.

               Defendants propose the following briefing schedule:

               Plaintiffs file their papers seeking a preliminary injunction order by July 21, 2020;

               Defendants file their response by July 23, 2020;

               Plaintiffs file a reply by July 24, 2020.

                Additionally, given that in our original letter, Defendants sought an order
compelling Plaintiffs to file their request for a temporary restraining order/preliminary injunction
order within 24 hours, Defendants respectfully request that the Court issue an order directing that
if Plaintiffs do not file a motion for a temporary restraining order or a preliminary injunction by
4:00 p.m. on July 21, 2020, their request for injunctive relief will be deemed abandoned and that
Justice Edmead’s order will no longer be in effect.



                                                             Respectfully submitted,


                                                                           /s/
                                                             Rebecca G. Quinn
                                                             Assistant Corporation Counsel

                                                                            /s/
                                                             Dominique Saint-Fort
                                                             Assistant Corporation Counsel


cc:    Anthony Coles (by ECF)
       DLA Piper
       Attorney for Plaintiffs




                                                  2
